Title: To Alexander Hamilton from James Miller, 17 April 1800
From: Miller, James
To: Hamilton, Alexander


          
            Sir,
            Philadelphia April 17th. 1800
          
          The Secretary at War inclosed me a Copy (this instant) of your letter of the 16th. Instant in answer to which I beg leave to inform you that on the 1st. of this Month I forwarded to Capt. Thomas Beatty in Notes Three thousand Dollars for the use of the Quarter Masters Department. the whole sum received by him from me is 4088 56/100 Dollars, this money has certainly got to hand some time ago, so that his wants are no doubt supplyed. I hope to hear from him in a day or two and will of course be advised respecting his future wants which Shall be promptly attended to by Sir, Your Most Obt. Hble sert.
          
            Jas Miller
            Agt Qr Mr Genl
          
          Major Genl. Hamilton
        